DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claims 1–17, drawn to a display apparatus with vibration generating device arranged in a plurality of beams that extend in a first direction and are arranged in a second vertical direction (see Spec. at FIG.10B), classified in H04N5/642.
II. Claims 18–35, drawn to a display apparatus with weighting members that create partitions for a plurality of vibration generating modules (see Spec. at FIG.15), classified in H04R2205/022.
The inventions are independent or distinct, each from the other, because inventions I and II are subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, subcombination I has separate utility such as a multiple-driver, mono speaker.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above. Moreover, there would be a serious search and/or examination burden if restriction were not required because the inventions would require divergent search strategies, focusing on different CPC symbols and search terms.
During a telephone conversation with Applicant’s representative Robert Goodell, Reg. No. 41,040, on 25 February 2021, a provisional election was made without traverse to prosecute the invention of I, claims 1–17.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 18–35 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

In the conversation between the Examiner and Robert Goodell, Reg. No. 41,040, on 25 February 2021, Applicant provisionally elected claims invention I (claims 1–17) and authorized the Examiner to cancel claims drawn to unelected invention II (claims 18–35). Accordingly, the Examiner presents the following amendment:
Claims 18–35. (Cancelled.)
Allowable Subject Matter
Claims 1–17 are allowable over the cited prior art. Claim 1 is independent, and claims 2–17 depend on claim 1. Accordingly, claims 2–17 differ from the prior art for the same reasons as claim 1.
Claim 1 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed display apparatus and the Ohashi reference (US Patent Application Publication 2020/0374634).
Claim 1
The Ohashi Reference
“1. A display apparatus, comprising: 
Ohashi describes a flexible display 2 provided on the rear surface of a display panel 50, an OLED panel 51. Ohashi at ¶¶ 171–177, FIGs.52–55.
“a display panel configured to display an image;
OLED panel 51. Id.
“a housing module including a roller configured to have the display panel wound or unwound in the housing module;

Id. 
However, the winding does not involve folding/unfolding of any structure. Id. At most, support members 25 are folded/unfolded, but those are not wound by winding mechanism 23. Id.

Support members 25. Id.
“a vibration generating device in a portion of each of the plurality of beams, wherein the vibration generating device includes a plurality of sound generating modules configured to vibrate the display panel when the display panel is unwound from the roller and the structure is unfolded.”
Two actuators 26 located in one of support member 25. Id.

Table 1
The table above shows that Ohashi does not include the claimed rolling module structure connected to an upper portion of a display panel and configured to wind/unwind the display panel according to a folding/unfolding of the structure. Rather, Ohashi’s winding mechanism 23 simply winds or unwinds display 50 on a winding core 23B. Support members 25 are folded/unfolded after winding/unwinding display 50, but they are not used to wind/unwind display 50. 

Additional Citations
The following table lists several references that are relevant to the claimed and disclosed subject matter.
Reference
Relevance
US 2017/0161868
Folding/unfolding flexible display with vibration generators mounted to the display. No details on how to arrange the vibration generators on the display.
US 2020/0192557
Flexible display with vibration generator mounted to the display. Generator not mounted inside a beam.
US 2020/0314552
Related application.
US 2020/0160760
Related application.
US 2019/0166429
Related application.

Table 2

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/26/2021